 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   In re: Michael Sevier and Linda Sevier,            Case No.: 18cv2435-CAB-JMA
     Debtors,
12
                                                        ORDER GRANTING UNOPPOSED
13   Michael Sevier and Linda Sevier,                   MOTION TO DISMISS
14                                    Plaintiffs,
15   v.
16   Wilmington Savings Fund Society FSB,
     d/b/a, Christiana Trust, not individually          [Doc. No. 8]
17
     but as trustee for the Pretium Mortgage
18   Acquisition Trust; Seterus Finance; Selene
     Finance, LP; Les Zieve, Esq.; and Zieve,
19
     Brodnax & Steele, LLP,
20                                  Defendants.
21
22
23         This matter is before the Court on a motion to dismiss filed by Defendant Seterus,
24   Inc. (erroneously sued as Seterus Finance). The motion was filed on January 23, 2019 and
25   set a hearing date (for briefing purposes only) of February 27, 2019. Civil Local Rule
26   7.1.e.2. requires a party opposing a motion to file an opposition or statement of non-
27   opposition no later than fourteen calendar days before the noticed hearing. Thus, based on
28   the hearing date of February 27, 2019, Plaintiffs’ opposition to the motion to dismiss was

                                                    1
                                                                               18cv2435-CAB-JMA
 1   due on February 13, 2019. No opposition has been filed. Under the local rules, Plaintiffs’
 2   failure to oppose “may constitute a consent to the granting of [the] motion.” Civ. Local R.
 3   7.1.f.3.c.
 4          District courts have broad discretion to enact and apply local rules, including
 5   dismissal of a case for failure to comply with the local rules. Ghazali v. Moran, 46 F.3d
 6   52, 53 (9th Cir.1995) (affirming grant of an unopposed motion to dismiss under local rule
 7   by deeming a pro se litigant’s failure to oppose as consent to granting the motion). Before
 8   dismissing an action for failure to comply with local rules, the district court “weigh[s]
 9   several factors: ‘(1) the public’s interest in expeditious resolution of litigation; (2) the
10   court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public
11   policy favoring disposition of cases of their merits; and (5) the availability of less drastic
12   sanctions.’” Ghazali, 46 F.3d at 53 (quoting Henderson v. Duncan, 779 F.2d 1421, 1423
13   (9th Cir.1986)).
14          Here, while the Ghazali factors support granting the motion based on the lack of
15   opposition alone, upon review of the motion and of the adversary complaint and
16   “supplemental” complaint, the Court finds that Plaintiffs fail to state a claim against Seterus
17   and that no argument in opposition could possibly persuade the Court otherwise.
18   Accordingly, the motion to dismiss is GRANTED on its merits for the reasons set forth in
19   the motion, and the complaint is DISMISSED as to Defendant Seterus.
20          It is SO ORDERED.
21   Dated: February 27, 2019
22
23
24
25
26
27
28

                                                    2
                                                                                   18cv2435-CAB-JMA
